Wells, J., orally.
— The testimony of Putnam is objected to, upon the ground that a conviction upon this indictment, and nothing but that, would put him in a condition to recover the threefold damage, allowed by the statute, to the injured party. If this be a sound legal position, Putnam would certainly have an interest in this trial. But such is not the just construction of the statute. Putnam’s right to recover does not depend upon a previous conviction of the defendant. In a suit by him for the threefold damage, the verdict in this *363prosecution could not be used as evidence. His testimony was therefore admitted legally.
An objection is also taken to the indictment, that it alleges no crime, but simply a breach of trust.
In charges of larceny, a wrongful taking must be alleged.
But to constitute the crime of wrongfully destroying property, without the consent of the owner, it is not necessary that the possession of the property was wrongful. The statute intimates no such necessity. The offence may be equally committed, whether the possession in the defendant was by right, or by wrong. Exceptions overruled.

Case remanded to the District Court.